Citation Nr: 0028733	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for teeth and gum 
disease.

2.  Entitlement to an initial compensable rating for fracture 
of the pre-maxilla and hard palate, with loss of teeth 
numbers 9 and 10.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for teeth and gum disease, and assigned a 
0 percent, noncompensable disability rating for fracture of 
the pre-maxilla and hard palate, with loss of teeth numbers 9 
and 10.

The veteran filed a notice of disagreement with a June 1999 
rating decision, in which the RO denied service connection 
for neck pain with spondylosis at C4-C5 and C5-C6, claimed as 
a back condition.  In October 1999, the RO issued a Statement 
of the Case with regard to the back claim.  The veteran did 
not file a substantive appeal with regard to this issue, it 
was not certified on appeal to the Board by the RO, and 
therefore it is not presently before the Board for 
consideration.  Cf. VAOPGCPREC 9-99 at para. 15 (Aug. 18, 
1999) (holding that, where "no substantive appeal has been 
filed on a certified issue," the Board may dismiss the 
appeal as to that issue (emphasis added)).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
nexus between disease or injury in service and current 
periodontal disease.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for fracture of the pre-maxilla 
and hard palate, with loss of teeth numbers 9 and 10.

3.  The veteran's teeth 9 and 10 are replaceable with a 
prosthesis.

4.  X-rays reveal no displacement residual to the fracture of 
the veteran's pre-maxilla and hard palate.


CONCLUSIONS OF LAW

1.  The claim for service connection for teeth and gum 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a compensable disability rating for 
fracture of the pre-maxilla and hard palate, with loss of 
teeth numbers 9 and 10, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.381, 4.2, 4.7, 
4.10, 4.150, Diagnostic Codes 9913, 9916 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Teeth and Gum Disease
The veteran's service medical and dental records reflect that 
he was in a motor vehicle accident in November 1964.  In the 
accident, he lost his teeth numbers 9 and 10, and he 
sustained a fracture of the pre-maxilla and hard palate.  
Service connection has been established for those 
disabilities.  The veteran is also seeking service connection 
for teeth and gum disease.  He contends that his current 
teeth and gum disease began during service, or began as a 
result of trauma from the motor vehicle accident during 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran has presented a well 
grounded claim, VA has a duty to assist the veteran in the 
development of his claim.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For purposes of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true, and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service dental records show that when he 
entered service, in August 1962, teeth numbers 3, 16, 17, 19, 
30, and 32 were absent (numbers 16, 17, and 32 are third 
molars, or wisdom teeth).  The service dental records show 
treatment for various dental conditions during service.  He 
was seen several times after the November 1964 motor vehicle 
accident, and a plate to replace the lost upper front teeth 
was supplied.  He received treatment of his wisdom teeth, 
with surgery to uncover tooth number 17, and extraction of 
teeth numbers 16 and 32.  The records do not show treatment 
for chronic periodontal disease.

In a March 1998 VA dental examination, many of the veteran's 
teeth were absent; only fourteen teeth were present.  X-rays 
revealed gross horizontal bone loss compatible with advanced 
periodontal disease.  There was a large periapical abscess at 
tooth #13, and there were questionable periapical abscesses 
at other teeth.  In his March 1999 Notice of Disagreement, 
and in an August 1999 hearing at the RO, the veteran 
indicated that the dentist who treated him after the motor 
vehicle accident in service told him that he would eventually 
lose all of his teeth because of the long term effects of the 
impact.  The veteran reported that he had had bleeding gums 
for about fifteen years, and that some of his teeth had 
fallen out in recent years.

Teeth that are noted as missing at entry to service will not 
be service connected, regardless of treatment during service.  
38 C.F.R. § 3.381(d)(6) (1999).  While recent examination 
revealed periodontal disease, the dentists who treated the 
veteran during service did not report periodontal disease at 
that time.  The record contains no evidence from a dental 
professional of a nexus between the veteran's current 
periodontal disease and disease or injury during service.  
While the veteran has stated that a dentist who saw him 
during service indicated that the trauma from the motor 
vehicle accident could lead to future tooth loss, a lay 
person's account of a professional's statement does not 
constitute competent professional evidence for purposes of 
establishing a well grounded claim.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); Marciniak v. Brown, 10 Vet. App. 
198 (1997).  As there is no record that the veteran had 
periodontal disease during service, and no competent evidence 
linking the veteran's current periodontal disease to service, 
the Board finds that the claim for service connection for 
teeth and gum disease does not meet the requirements for a 
well grounded claim.  Therefore, the claim is denied.

Fracture of the Pre-maxilla and Hard Palate, with Loss of 
Teeth Numbers 9 and 10
The veteran has appealed the 0 percent rating that the RO 
initially assigned for his service-connected fracture of the 
pre-maxilla and hard palate, with loss of teeth numbers 9 and 
10.  The Court has established that when a claimant was 
awarded service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The rating schedule provides for compensable ratings 
for certain residuals of fracture of the maxilla.  Therefore, 
the Board finds that the veteran's appeal of the initial 
assignment of the noncompensable rating is the equivalent of 
a well grounded claim for an increased rating.  The Board 
also finds that the facts relevant to the increased rating 
claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
An evaluation of the level of disability involved also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the April 1999 SOC not as a claim for 
an "increased" disability rating for the service-connected 
condition but rather as "Evaluation of" the 
service-connected condition.  More importantly, the RO's 
April 1999 SOC provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected condition.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned to his service-connected conditions.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the matter of the evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran sustained the fracture of 
the pre-maxilla and hard palate in service in November 1964.  
Therefore, the Board concludes that in this case the degree 
of disability that is contemporaneous with the claim from 
which the award of service connection arose -- and not a 
degree of disability that may have been manifested decades 
earlier -- is what must be assessed in assigning the initial 
disability rating because ratings are assigned based on 
current levels of disability not a level of disability that 
existed in the past but no longer exists currently.  Cf. 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In other words, 
while the Board will consider all the medical evidence of 
record pertaining to the service-connected condition, 
evidence contemporaneous with the claim will be assigned more 
probative weight in determining the degree of disability for 
the original or initial rating in this case than will service 
medical records or other medical records dated years earlier.  
If later evidence shows an increase or decrease to the next 
disability level, "staged" ratings for separate periods of 
time may be considered based on facts found.  Fenderson, 12 
Vet. App. at 126.

Service dental records indicate that the veteran lost teeth 9 
and 10, and sustained a comminuted, compound fracture of the 
pre-maxilla and hard palate, in a motor vehicle accident in 
November 1964.  Under VA regulations, lost teeth that are 
replaceable with a prosthesis are not compensable, but may be 
service-connected only for purposes of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 3.381(a), 4.150, Diagnostic Code 9913 (1999).  Both service 
dental records and recent VA dental records indicate that the 
veteran's lost teeth 9 and 10 have been replaced by a partial 
denture.  Therefore, a compensable rating for the loss of 
those teeth is not warranted.

The rating schedule indicates that malunion or nonunion of 
the maxilla may be rated at 30 percent if there is severe 
displacement, 10 percent with moderate displacement, and 0 
percent with slight displacement.  38 C.F.R. § 4.150, 
Diagnostic Code 9916 (1999).  On VA dental examination in 
March 1998, the examiner noted the history of a zygomatic 
maxillary compound fracture.  X-rays revealed that the zygoma 
was anatomically in good position, and that the zygomatic 
arch was in good position with no evidence of displacement.  
As the service-connected fracture is not currently manifested 
by displacement, a compensable rating is not warranted under 
the rating schedule.  There is not evidence that the 
maxillary fracture presents an exceptional or unusual 
disability picture such as would warrant referral of the case 
to the appropriate authority for consideration of an extra-
schedular evaluation.  The evidence does not indicate that 
the disability residual to the fracture has significantly 
changed over time, such that staged ratings should be 
assigned.  The Board finds that the preponderance of the 
evidence is against a compensable rating for the pre-maxilla 
and hard palate fracture and the loss of teeth 9 and 10.  
Moreover, there is no evidence in this case showing an 
increase to the next disability level during the course of 
the appeal, and therefore "staged" ratings are not 
appropriate in the case based on facts found.  Fenderson, 12 
Vet. App. at 126.


ORDER

Service connection for teeth and gum disease is denied.

A compensable disability rating for fracture of the pre-
maxilla and hard palate, with loss of teeth numbers 9 and 10, 
is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

